Exhibit 99.3 WWA GROUP, INC. UNAUDITED PRO FORMA COMBINED INFORMATION For the nine months ended September 30, 2011 and for the year ended December 31, 2010 TABLE OF CONTENTS Page Basis of presentation F-2 Unaudited pro forma condensed balance sheets for the nine months ended September 30, 2011 F-3 Unaudited pro forma condensed statements of operations for the nine months ended September 30, 2011 F-5 Unaudited pro forma condensed statements of operations for the year ended December 31, 2010F-7 Schedule A  Reconciliation of Infrastructure Consolidated Statements of Operations for the year ended December 31, 2010F-8 Schedule B  Reconciliation of Infrastructure Consolidated Statements of Operations for the nine months ended September 30, 2011 F-9 Notes to pro forma combined balance sheets and statements of operation F-10 F-1 Basis of presentation The following unaudited pro forma financial information of WWA Group, Inc. ("WWA Group") is based on the historical financial statements of WWA Group.The combined balance sheet and statement of operations of WWA Group for the nine months ended September 30, 2011, have been prepared as if the acquisition of an aggregate of sixty three and one half percent (63.5%) of Infrastructure Developments Corp. (Infrastructure) had occurred on January 1, 2010, the first day of the fiscal year of the registrant. Such unaudited pro forma financial information should be read in conjunction with the historical financial statements of WWA Group for the years ended December 31, 2010 and 2009, including the notes thereto, which were filed as part of WWA Groups Form 10-K/A-2, filed with the Securities and Exchange Commission on February 6, 2012.This unaudited pro forma financial information is for informational purposes only and is not necessarily indicative of the results of operations of WWA Group that would have occurred if the consolidation of Infrastructure had been completed on the dates indicated, nor does it purport to represent WWA Groups results of operations as of any future date or for any future period.The pro forma combined balance sheet and statement of operations of WWA Group only include the consolidation of Infrastructure.In addition, the pro forma combined financial statements are based upon fair value of the assets and liabilities consolidated from Infrastructure.Management believes all material adjustments necessary to reflect the effect of the consolidation have been made to the unaudited pro forma financial information. F-2 Exhibit 99.3 Consolidated Balance Sheets as on September 30, 2011 WWA Group Adjustment to WWA Group WWA Group Adjusted Infrastructure Adjustment to Infrastructure Infrastructure Adjusted Inter Company Elimination Consolidated Assets Current assets: Cash $ 710 $ - $ 710 $ 95,056 $ - $ 95,056 $ - $ 95,766 Notes receivable - - $ - - - $ - - $ - Prepaid Expenses - - $ - 40,740 - $ 40,740 - $ 40,740 Other current assets 313,180 A $ 264,835 21,053 - $ 21,053 - $ 285,888 Total current assets 313,890 $ 265,545 156,849 - $ 156,849 - $ 422,394 Investment in equity interests 814,263 3,449,281 B 4,263,544 - - $ - N $ - Notes receivable 1,188,001 C - - - $ - - - Investment in related party entity - $ - - - Total Assets $2,316,154 $ 2,212,935 $4,529,088 $ 156,849 $ - $ 156,849 $ 422,393 Liabilities and Stockholders' Equity Current liabilities: Accounts Payable - - - 27,856 - 27,856 - $ 27,856 Accrued expenses 73,470 - 73,470 233,171 E 184,826 - $ 258,296 Short Term Debt - Notes Payable 9,144 - 9,144 364,226 - 364,226 - $ 373,370 Current maturities of long-term debt - $ - Total current liabilities 82,614 - 82,614 625,254 576,909 - $ 659,523 Long-term debt - 2,409,003 F - - $ - Total liabilities 82,614 - 82,614 3,034,257 576,909 - $ 659,523 Commitments and contingencies - Stockholders' equity: Common stock, $0.001 par value, 50,000,000 shares authorized; 22,591,922 issued and outstanding - $ 22,592 Common stock, $0.001 par value, 124,406,360 shares issued and outstanding - - - G - - $ - Majority stock (WWA) - 186,994 H 186,994 O $ - Minority stock - 103,112 I 103,112 - $ 103,112 Additional paid-in capital 4,449,080 - 4,449,080 6,011,789 J - $ 4,449,080 Additional paid-in capital- Minority share - - - 4,247,083 K 4,247,083 - $ 4,247,083 Additional paid-in capital- Majority (WWA) share - - - 4,076,550 L 4,076,550 P $ - Retained earnings 2,212,935 D M - $ (9,058,997) Total stockholders' equity: 2,233,539 2,212,935 4,446,474 2,457,348 $ (237,130) $2,316,154 $ 2,212,935 $4,529,088 $ 156,849 $ - $ 156,849 $ 422,393 Notes to the Adjustments on the following page The accompanying notes are an integral part of these pro forma consolidated financial statements F-3 Exhibit 99.3 Notes to Adjustments A. Other current assets of WWA Group adjusted to $48,345 due to reversal of accrued income on notes receivable from Infrastructure at September 30, 2011. B. Investment in equity interest adjusted by net figure of $3,449,281 comprised of $404,955.54 due to reversal of share in the profit and loss of Infrastructure, $566,781 on account of extraordinary gain on restatement of investment in Infrastructure from its present value of $1,219,218.83 to its original value of $1,786,000 and $2,477,544 being the increase on investment as a result of the shares issued by Infrastructure to WWA Group on conversion of its notes receivable from Infrastructure. C. Notes receivable of WWA Group adjusted by net figure of $1,188,001 comprised of $1,221,002 due to the reversal of the 50% impairment recorded at March 31, 2011 by WWA Group and $2,409,003 being the total amount then converted into shares of Infrastructure. D. Retained earnings of WWA Group adjusted by net figure of $2,212,935 comprised of reversals on account of impairment, share of profit and loss in Infrastructure, extraordinary gain and interest income. E. Accrued Expenses of IDVC is adjusted with $ 48,345 being reversal of accrued interest expense on long term debt till September 30, 2011 F. Infrastructure issued 165,699,842 shares for $2,477,544 on conversion of long term debt of $2,409,003 as of December 31, 2010 due to WWA Group. G. Common stock of Infrastructure is reversed to give effect to majority and minority interest. H. Existing common stock of $124,406 of Infrastructure is increased by new issuance of shares of $165,700 resulting in total common stock of $290,106 of which WWA Group holds common stock of $186,994 and is categorized under majority interest. I. Common stock of $103,112 represents minority interest. J. Additional paid in capital of Infrastructure is reversed to give effect of majority and minority interest. K. Additional paid in capital of $4,247,083 represents minority interest. L. Additional paid in capital of $4,076,550 represents majority interest. M. Retained earnings of Infrastructure adjusted by $20,196 being interest expenses due to conversion of long term debt into equity. N. Investment of WWA Group in Infrastructure is eliminated on consolidation. O. Majority common stock of Infrastructure eliminated due to consolidation. P. Majority additional paid up capital of Infrastructure eliminated due to consolidation. The accompanying notes are an integral part of these pro forma consolidated financial statements F-4 Exhibit 99.3 WWA Group Pro Forma Consolidated Statements of Income for the Nine Months ended September 30, 2011 WWA Group Adjustments to WWA Group Adjusted WWA Group Infrastructure Adjustments to Infrastructure Adjusted Infrastructure Consolidated Revenues from commissions and services $ - $ - $ - $ - $ - $ - $ - Revenues from sales of equipment $ - $ - $ - $ - $ - $ - $ - Revenues from contracts $ - $ - $ - $ 571,443 $ - $ 571,443 $ 571,443 Revenues from Ship Charter $ - $ - $ - $ - $ - $ - $ - Total revenues - - $ - 571,443 - $ 571,443 571,443 Direct costs - commissions and services - - $ - 636,894 - $ 636,894 636,894 Direct costs - sales of equipment - - $ - - - $ - - Gross profit - - $ - - $ (65,451) Operating expenses: General, selling and administrative expenses 19,517 - $ 19,517 642,473 - $ 642,473 661,990 Salaries and wages - - $ - 200,486 - $ 200,486 200,486 Selling expenses - - $ - - - $ - - Bad debt expenses - - $ - 524,685 - $ 524,685 524,685 Depreciation and amortization expense - - $ - - - $ - - Total operating expenses 19,517 - $ 19,517 1,367,644 - $ 1,367,644 1,387,161 (Loss) income from operations - $ (19,517) - $ (1,433,095) Other income (expense): Interest expense - - $ - E $ (75,909) Impairment of Notes receivables 1,221,003 A $ (490,000) - - $ - Loss on Equity investment 404,956 B $ - - - $ - - Extraordinary gain/loss on restatement of investments in Infrastructure - 566,781 C $ 566,781 - - $ - 566,781 Interest income 48,345 D $ 68,541 - - $ - 68,541 Other income (expense) - $ (2) - $ (3,979,003) Total other income (expense) 2,212,935 $ 145,320 (20,196) $ (4,054,912) (Loss) income before income taxes 2,212,935 $ 125,803 (20,196) $ (5,488,007) Provision for income taxes $ - $ - $ - $ - - $ - $ - Net (Loss) income from continued operations $ (2,087,132) $ 2,212935 $ 125,803 $ (5,467,811) (20,196) $ (5,488,007) $ (5,362,204) Discontinued operations Loss for the period from discontinued operations net of tax $ - $ - $ - $ - $ - $ - $ - Profit/(Loss) for the period $ (2,087,132) $ 2,212,935 $ 125,803 $ (5,467,811) $ (20,196) $ (5,488,007) $ (5,362,204) Notes to the Adjustments on the following page The accompanying notes are an integral part of these pro forma consolidated financial statements F-5 Exhibit 99.3 Notes to Adjustments A. Adjustment for reversal of 50% impaired amount of $1,221,002.65 recorded for the three months ended March 31, 2011 by WWA Group. B. Loss of equity investment on income statement is adjusted by the net figure of $404,955.54 being the share of profit and loss of Infrastructure recorded by WWA Group for the nine months ended September 30, 2011. C. Infrastructure investment recorded by WWA Group is restated at its original value of $1,786,000 from its present value of $1,219,218 as of January 1, 2011. The difference of $566,781 between original value and investment value as of January 1, 2011 has been treated as extraordinary profit on restatement. D. WWA Group Inc has converted $2,409,003.39 being the notes receivable and interest accrual of $48,345 as on September 30, 2011 to 165,699,842 shares of Infrastructure for $2,477,544.The difference of $20,196 between notes receivables amount and share issuance amount is treated as interest income in WWA Group income statement. E. Infrastructure has issued 165,699,842 shares for $2,477,544 against conversion of long term debt of $ 2,409,003 plus accrued interest of $48,345 as of September 30, 2011 to WWA Group. The difference of $20,196 between long term debt amount and share issuance amount is treated as interest expense in the Infrastructure income statement The accompanying notes are an integral part of these pro forma consolidated financial statements F-6 Exhibit 99.3 WWA Group, Inc., Pro Forma Consolidated Statements of Income for the year ended December 31, 2010 WWA Group Adjustments to WWA Group Adjusted WWA Group Infrastructure Adjustments to Infrastructure Adjusted Infrastructure Consolidated Revenues from commissions and services $ 12,170 $ - $ 12,170 $ - $ - $ - $ 12,170 Project Management $ - $ - $ - $ 1,921,139 $ - $ 1,921,139 $ 1,921,139 Revenues from sales of equipment $ 72,600 $ - $ 72,600 $ - $ - $ - $ 72,600 Total revenues 84,770 - $ 84,770 1,921,139 0 $ 1,921,139 2,005,909 Direct costs - commissions and services 9,646 - $ 9,646 2,185,667 0 $ 2,185,667 2,195,313 Direct costs - sales of equipment 68,371 - $ 68,371 - 0 $ - 68,371 Gross profit 6,753 $ 6,753 0 $ (264,528) Operating expenses: General, selling and administrative expenses 143,733 - $ 108,876 260,364 0 $ 260,364 369,240 Salaries and wages 42,201 - $ 42,201 327,836 0 $ 327,836 370,037 Selling expenses 2,878 - $ 2,878 - 0 $ - 2,878 Depreciation and amortization expense 18,827 - $ 18,827 28,037 0 $ 28,037 46,864 Total operating expenses 207,638 - $ 172,782 616,237 0 $ 616,237 789,018 Income (Loss) from operations - $ (166,028) 0 $ (880,764) Other income (expense): Interest expense - $ (318,282) - D $ (35,541) Other Income - - $ - 141,687 0 $ 141,687 141,687 Interest Income - 35,541 A $ 35,541 - 0 $ - 35,541 Extraordinary gain/loss on restatement of investments in Infrastructure - 523,334 B $ 523,334 - 0 $ - 523,334 Loss on equity investment 47,353 43,447 C $ 90,800 - 0 $ - 90,800 Total other expense 602,322 $ 331,393 141,687 $ 106,146 437,539 Loss before income taxes 602,322 $ 165,365 $ (774,618) Provision for income taxes $ - $ - $ - $ - $- $ - Loss for the year from continuing operations $ (471,813) $ 602,322 $ 165,365 $ (739,077) $ (35,541) $ (774,618) $ (609,253) Discontinued operations Loss for the year from discontinued operations net of tax (439,531) - $ - - - $ (439,531) Loss recognized on sale of World Wide Auctioneers, and Crown Diamond Holdings - $ (784,083) - - $ - Loss for the year 602,322 $ (1,058,249) $ (774,618) A. WWA Group has converted $2,442,033.39 in notes receivable as of December 31, 2010 to 165,699,842 shares of Infrastructure for $2,477,544. The difference of $35,541 between the notes receivable amount and the share issuance amount treated as interest income in WWA Groups income statement. B. Infrastructure investment recorded by WWA Group is restated at its original value of $1,786,000 from its present value of $1,262,665.62 as on January 1st, 2010. The difference of $523,334 between original value and investment value as on January 1st, 2010 is treated as extraordinary profit on restatement. C. Loss on equity investment in IDVC on the income statement is reversed by a net figure of $43,446.79 being the share of profit and loss of IDVC recorded by WWA Group for the three and six months ended March 31, 2010 $4,883.54 and June 30, 2010 ($48,330.33) respectively. D. Infrastructure has issued 165,699,842 shares for $2,477,544 against conversion of long term debt of $2,442,033.39 as of December 31, 2010 due to WWA Group. The difference of $35,541 between long term debt amount and share issuance amount is treated as interest expense in Infrastructures income statement. The accompanying notes are an integral part of these pro forma consolidated financial statements F-7 Exhibit 99.3 Infrastructure Consolidated Statements of Operations SCHEDULE A For Year Ending June 30, Minus Six Months Ending June 30, Plus Six Months Ending June 30, For Year Ended December 31, Revenues: Contract Income 300,492 300,492 320,093 320,093 Revenue from Material Sales - - 982,688 982,688 Equipment Rental - - (491,132) (491,132) Project Management Contracts 301,945 (8,777) 798,768 1,109,490 Total revenues 602,437 291,715 1,610,417 1,921,139 Direct costs - commissions and services 877,866 380,369 1,688,170 2,185,667 Gross loss (275,429) (88,654) (77,753) Operating expenses: General, selling and administrative expenses 762,055 607,630 105,939 260,364 Salaries and wages 318,444 133,788 143,180 327,836 Bad debt expenses (Power Track) 524,685 524,685 - - Depreciation and amortization expense - - 28,037 28,037 Total operating expenses 1,605,184 1,266,103 277,155 616,236 Loss from operations (1,880,613) (1,354,757) (354,908) Other income (expense): Interest expense/(expense) (16,577) (16,577) - - Loss of Inventory Write Down (1,981,604) (1,981,604) - - Loss in Sale of Fixed Assets (1,091,071) (1,091,071) - - Loss of Assets due to closure of quarry (1,244,703) (1,244,703) - - Other income (expense) 338,544 338,713 141,856 141,687 Total other income (expense) (3,995,411) (3,995,242) 141,856 141,687 Loss before Income taxes (5,876,024) (5,349,999) (213,052) Provision for income taxes - NET INCOME/(LOSS) (5,876,024) (5,349,999) (213,052) F-8 Exhibit 99.3 Infrastructure Consolidated Statements of Operations SCHEDULE B For Year Ending June 30, Plus Three Months Ending September 30, Minus Six Months Ending December 30, For Nine Months Ended September 30, Revenues: Contract Income 300,492 - - 300,492 Revenue from Material Sales - Equipment Rental - - - Project Management Contracts 301,945 279,728 310,722 270,951 Total revenues 602,437 279,728 310,722 571,443 Direct costs - commissions and services 877,866 256,525 497,497 636,894 Gross profit (275,429) 23,203 (186,775) Operating expenses: General, selling and administrative expenses 762,055 34,809 154,425 642,473 Salaries and wages 318,444 66,698 184,656 200,486 Bad debt Expenses (Power Track) 524,685 - - 524,685 Depreciation and amortization expense - Total operating expenses 1,605,184 101,508 339,081 1,367,644 Income (Loss) from operations (1,880,613) (525,856) Other income (expense): Interest expense/(Expense) (16,577) - (55,713) Loss of Inventory Write Down (1,981,604) - - (1,981,604) Loss in Sale of Fixed Assets (1,091,071) - (1,091,071) Loss of Assets due to closure of Quarry (1,244,703) - - (1,244,703) Other income (expense) 338,544 - (169) 338,375 Total other income (expense) (3,995,411) (169) (Loss) Income before Income Taxes (5,876,024) (526,025) Provision for income taxes - NET INCOME/(LOSS) (5,876,024) (526,025) F-9 Notes to Pro Forma combined Balance Sheets and Statements of Operations: Share Acquisitions On April 14, 2010, Intelspec International, Inc. (Intelspec), WWA Group's then minority owned unconsolidated subsidiary, concluded an agreement with Infrastructure, a publicly traded company, pursuant to which Intelspec became a subsidiary of Infrastructure. WWA Group acquired 21,294,218 shares of Infrastructure's common stock, an approximately 22% interest, as a result of the transaction. In July 2010, WWA Group sold four million shares of Infrastructure's common stock at a value of $320,000 reducing WWA Groups investment to 17.75%. On May 17, 2011, Infrastructure executed a convertible promissory note (Note) with WWA Group for amounts lent to Infrastructure and its subsidiaries, including Intelspec, since 2007 totaling an aggregate of $2,442,000, at an interest rate of 6% per annum, to be paid in full within five years of the execution of the Note, with the option to convert all or part of the principal and accrued interest into shares of common stock of Infrastructure, par value $0.001, at $0.07 per share at any time prior to maturity. On November 21, 2011, WWA Group was authorized the issuance of 165,699,842 shares of Infrastructure's common stock valued at $2,477,544 or $0.014952 per share on conversion of the Note, as amended as of the date of conversion to permit a conversion price of approximately $0.015 per share constituting a premium to the $0.013 average price of Infrastructures common stock over the ten day period preceding the date of conversion. Following the transaction on November 21, 2011, WWA Group owned 186,994,060 shares or 63.5% of Infrastructure's common stock. Principles of Consolidation The accompanying consolidated pro forma financial statements include the accounts of WWA Group and Infrastructure, its majority-owned subsidiary. All material intercompany accounts and transactions between the companies for the periods presented have been eliminated in consolidation. Accounting Acquirer WWA Group evaluated its investment in Infrastructure in accordance with ASC805, Business Combinations, according to WWA Group's evaluation of 805-10-55-12 it concluded that the accounting acquirer was WWA Group for this pro forma presentation because after the close of this transaction the shareholders of WWA Group held a majority voting power of Infrastructure. So WWA Group has eliminated the equity accounts and accumulated deficit of Infrastructure and left the accumulated deficit of WWA Group in its pro forma balance sheet presentation. F-10
